DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in response to the amendment filed on 14 July  2022.  Claims 1, 6, 8, 13,   and 15 have been amended.  Claims 1-20 are currently pending and have been examined.

Terminal Disclaimer
The terminal disclaimer filed on 14 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent application number 10,783,555  has been reviewed and approved.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
   
Under 35 U.S.C 101 

The claims are directed to directed to non-abstract improvement in computer technology.    The claimed invention is not directed to a judicial exception, instead, the claimed invention is directed to a technological improvement of estimating the exposure of the audience to media presentation devices based on a determined representative trajectory of a plurality of mobile devices comprises a position and a bearing, determined representative interest of characterstics based on obtained user characterstics of the audience, and proximity of the mobile device relative  to a location a media presentation device for selecting a subsequent to the estimating the media content items according to the representative interest based  on determined characterstics and estimated duration of exposer and  preconfigured in the first format for presentation in accordance with the estimated duration of exposure, the exposure being below a predetermined threshold associated with the media content item and second format in accordance with the estimated duration of exposure being above the predetermine threshold.  The ordered steps of the claimed invention provide specific improvement selecting  and presenting media content based preconfigured first and second format with the range exposure threshold.  
 

The following prior arts are the closest prior arts to the applicants’ claimed invention:

Hllah (US Pub., No., 2009/0298514 A1) discloses method and systems for determining real world behavior from proximity-time measurement of a user carrying a personal device and a wireless device identifier (abstract), determining a duration of detected proximity generating a measure of real-world behavior by associating the detected wireless devices identifier with at least one of a real world product, services, product catory   (estimating a duration of exposure time) (see paragraph [0023]), and analyzing the plurality of dwell events and a usage profile associated with a user of the personal device to determine a measure of user interest in an item associated with at least one of the pluralities of wireless device identifiers (paragraph [0027]).

Pakzad (US Pub., 2013/0345967 A1) discloses various methods, apparatus and/or articles of manufacture are provided for use in one or more mobile devise to provide positioning based [a position and a bearing], at least in part, on a routability graph comprising a predetermined number of weight edges for estimating a trajectory of a mobile devices [trajectory of the mobile devices] (see abstract), estimate a trajectory of a mobile devices along the one or more feasible path based at least in part, on a sequence of measurements indicative of one or more positions of the devices ..(Fig. 14, 1404).


Opdycke (US Pub., No., 2011/0016480 A1) discloses a system and corresponding methods for automating the execution, measurement and optimization of in-store promotional digital media campaigns are provide (abstract), measure audience behavior and optimize messaging effect (paragraph [0008]),  measure behavioral result with respect to media programming and to generate rules for optimizing playlist prepare for a camping or marketing object based on analysis of audience behavior (paragraph [0055]) and   with respect to digital signage network the customers exposed to content as they place their orders(paragraph [0122]).

Zito et al (US Patent No., 7,623,823 B2) discloses these samples are transformed into a stream of data signatures and compared with reference media items to detect user exposure to the reference items(abstract), using the recorded media exposure information and related tracking data, the present invention (Col. 2, lines 39-47) and , determine how many users have been exposed to a particular advertisement, a signature for that advertisement is stored in static database 304 (Col.10, lines 19-21).

 
None of the above reference either alone or in combination teaches or suggests wherein the duration of exposure is estimated prior to presentation of a media content item at the media prestation  devices and  selecting subsequent to the estimating the media content item according to the representative  interest and the estimated duration of exposure, wherein the media content item is presented at the media presentation devices to expose the audience the media content item wherein the media content is configured  in a first format for presentation  in accordance with the estimated duration of exposure being below a predetermined threshold associated with the media content item and in a second format in accordance with the estimated duration of exposure being above the predetermined threshold, wherein the media content item is the first format has a duration less than the media content item in the second format.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Additional Prior Art Consulted
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure include the following:

Lewis et al., US 2009/0197616 A1 disclose a public advertisement display (e.g., billboard) is dynamically adjusted for adverting content in response to charactering avowing population.
Kasargod et al US 2012/0041825 A1 discloses apparatus and methods trigger delivery of interactive advertisement to devise, such as wireless mobile devices based upon exposure of a user to non-interactive advertisements
Sheinfeld et al., US 2014/0379477 A1 discloses aspects relate to systems and methods for generating a selective distribution of media content feeds.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/
Primary Examiner, Art Unit 3682